DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “proximate to a first end”  this is unclear for the following reasons.  Firstly, the application is directed to an object with dimensions in the cm to inches range.  The term proximate is confusing because each and every element can be proximate to each other.  Hence in the instant case, the term “proximate” in the claim is a relative term which renders the claim indefinite.  The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Secondly, it is not clear where the first surface is with respect to the housing.  This makes it confusing to definitely say where the first end is and what is proximate to it.  
Claims 2-22 recite or encompass this term and are rejected for same reasons as above.
Claim1 recites “first distance” “second distance” etc.… It is not understood what is being meant by these terms.  For e.g. what is a distance of an opening or space mean (e.g. lines 5), or what is a distance of a tip (e.g. line 14).  The claims are indefinite because of usage of this term “distance” in the claim.  Examiner cannot ascertain scope of the claims because structure cannot be correctly understood.  For rejecting independent claims examiner interprets as ---some distance---.  
Claims 2-22 recite or encompass this term and are rejected for same reasons as above.
Claim 15 recites “the inside surface” in line 7.  There is lack of antecedent basis for this limitation in the claim

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 13-14, 16, 21 rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Johnson [US 10691072 B1].
As per claim 14, Johnson teaches a device (Johnson Fig 1) comprising: 
a housing (Johnson Fig 1 housing 102), comprising: 
a first surface (Johnson Fig 1 lateral sides of housing 102) and a second surface (Johnson Fig 3 item 120); a sensor window in the second surface (Johnson Fig 3 items 122, 124 elements for sensing); and 
first receptacle proximate to a first end of the first surface (Johnson Fig 1 item 114), wherein the first receptacle has a first opening with a first distance (Johnson Fig 6, end of receptacle where lug 112 enters.  The width, is interpreted as a distance.  Fig below annotated for explanation purpose) and a first interior space with a second distance (Johnson Fig 6, space between the ends.  Here the length is interpreted as a second distance), wherein the first distance is less than the second distance (Implied from Figure 6).

    PNG
    media_image1.png
    259
    502
    media_image1.png
    Greyscale

As per claim 3, Claim 3 has limitation similar to claim 14 and rejected for same reasons as above,  Johnson further a second receptacle proximate to a second end of the first surface, wherein the second receptacle has a second opening with a third distance and a second interior space with a fourth distance, wherein the third distance is less than the fourth distance (Johnson Fig 1, channels 114 on either side of case side.   The receptacle 114 on the other side, with all corresponding elements);
and a band (Johnson Fig 1 item 110) comprising: 
a first member (Johnson Fig 1 member attaching to the recess 114) having a first end, a second end (Johnson Fig 6 ends of 110 on either side), an outer surface (Johnson Fig 6 top surface of 110), and an inner surface (Johnson Fig 6 surface attaching to 112); 
a first protrusion extending from the inner surface at a first location on the first member (Johnson Fig 6 items that attach to the recess 114), wherein the first protrusion has a first tip with a fifth distance that is greater than the first distance (Johnson Fig 6 part of 112 with greater distance than width of the opening of 114); and a second protrusion extending from the inner surface at a second location on the first member, wherein the second protrusion has a second tip with a sixth distance that is greater than the third distance (Johnson Fig 1, lugs 112 on either side of case side.   The lug 112 on the other side, with all corresponding elements).  The elements have been annotated below.
    PNG
    media_image2.png
    403
    822
    media_image2.png
    Greyscale

	As per claim 13, Johnson further anticipates .  the housing further comprising: a sensor window aperture in the second surface; a sensor window affixed to the second surface at the sensor window aperture (Johnson Fig 3 items 122, 124 require some kind of cavity or attachment mechanism that corresponds to the claimed aperture); and a sensor having a field of view that passes through the sensor window (Johnson Fig 4, FOV implied).
As per claims  16, 21, have limitations similar to claims 3, 14 and are anticipated by Johnson for same reason as identified above.

Status of claims 4-12, 15, 17-20, 22
PTO 892 shows prior art of record relevant to the application. In view of the pending 112 rejections, examiner is not able to ascertain scope of the dependent claims since the elements are structurally related by the limitations that are indefinite.  No prior art rejection has been applied to claims 4-12, 15, 17-20, 22 in view of the 112 rejections. 
    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793